In his application for rehearing appellant cites the case of Rogers v. State, 213 S.W. 637, which he claims supports the contention that while upon premises belonging to the company for whom he worked he was upon his own premises and therefore should not be held guilty of violating the law for unlawfully carrying a pistol. We do not regard Rogers' case (supra) as at all in conflict with our former opinion in the present case. In that case appellant was found with a pistol within forty or fifty feet of the house in which he actually lived, and claimed to have just left the house *Page 277 
with the pistol on account of hearing some noise or disturbance. The facts are entirely different from those presented in the present record. Appellant had moved from the house near which he was found with the pistol and was some distance from the house into which he had recently moved. To extend the holding in Rogers' case to the present facts would permit all employes of the Kirby Lumber Company to carry arms in any part of the quarters provided by such company for their employes. We do not conceive this to be the law.
The motion for rehearing is overruled.
Overruled.